Citation Nr: 1614659	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  16-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for malaria.

2.  Entitlement to Combat Related Special Compensation (CRSC) for hypertensive vascular disease and ischemic heart disease.

(The matters of whether the denial of a higher rating for ischemic heart disease, evaluated as 10 percent disabling prior to March 25, 2009, and as 30 percent disabling thereafter, and rating higher than 10 percent for hypertensive vascular disease, in the February 3, 2012 decision of the Board, should be revised or reversed on the basis of clear and unmistakable error is the subject of a separately docketed Board decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to June 1981.  He had service in Vietnam, and his awards and decorations include the Combat Infantry Badge and Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 determination and February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Legislation allows certain veterans to receive some measure of concurrent payments for both their retired military pay and their VA disability compensations.  The two applicable programs are known as CRSC and Concurrent Retirement and Disability Payment (CRDP). 

The CRSC program was established by the National Defense Authorization Act (NDAA) for Fiscal Year 2003, Pub. L. 107- 314, § 636, in December 2002.  The purpose of the legislation was to allow receipt of partial or full military retired pay and VA disability compensation to eligible military retirees with combat-related disabilities.

CRSC eligibility was expanded effective January 1, 2004, such that the basic eligibility for CRSC was that the Veteran had to have completed 20 years of service and have a qualifying combat- related disability.  The change in law was codified at 10 U.S.C. § 1413a (West 2014).  Notably, the criteria for CRSC do not require a Veteran to have actually engaged in combat.  The military department makes the final determination regarding qualifying disabilities.  This is not a VA program.  Id.

On March 23, 2011, the RO advised the Veteran that his records showed his receipt of CRSC compensation, but the conditions he was claiming were not combat-related illnesses as per the Department of the Army's December 4, 2006 letter (that advised the Veteran that his request for CRSC was approved as to specified disabilities but the Department of the Army was unable to verify as combat-related illnesses/injuries hypertension and arteriosclerotic heart disease) and a February 2011 rating decision.  The RO provided the Veteran with his appellate rights if he disagreed with its decision.  

In April 2011 statements, the Veteran expressed disagreement with the RO's March 2011 determination as to his hypertension and heart disease disabilities.  The Board accepts the Veteran's statements as a timely notice of disagreement.  The issue must be REMANDED, so that the AOJ can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The February 2015 rating decision denied a compensable rating for malaria.  In October 2015, the Veteran filed a notice of disagreement with the RO's decision.  The issue must be REMANDED, so that the AOJ can issue a statement of the case.  Manlincon v. West, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding entitlement to a compensable rating for malaria and entitlement to CRSC for hypertensive vascular disease and ischemic heart disease.  These issues should not be certified or returned to the Board, unless the Veteran submits timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




